Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2014

                                       No. 04-14-00621-CV

                                  IN THE INT OF CJT, A Child,

                     From the 49th Judicial District Court, Zapata County, Texas
                                       Trial Court No. 7,848
                            Honorable H. Paul Canales, Judge Presiding

                                          ORDER
        A filing fee of $195.00 was due from appellants Maria Del Socorro Gonzalez and Cesario
Gonzalez when this appeal was filed but was not paid. See TEX. GOV’T CODE ANN. § 51.941(a)
(West 2013); id. §§ 51.0051, 51.207(b)(1), 51.208 (West 2013); TEXAS SUPREME COURT ORDER
REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME COURT, IN CIVIL CASES IN THE
COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc.
Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified appellants of this deficiency
in a letter dated September 3, 2014. The fee remains unpaid. Rule 5 of the Texas Rules of
Appellate Procedure provides

       A party who is not excused by statute or these rules from paying costs must pay 
       at the time an item is presented for filing  whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore ORDER appellants, not later than October 3, 2014, to either (1) pay the
applicable filing fee or (2) provide written proof to this court that they are excused by statute or
the Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellants fail to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court